DETAILED ACTION
	This action is in response to application 15/929,966 filed 05/31/2020. The claims dated 05/31/2020 (claims 1-20) have been found allowable over the prior art search and the references cited in IDS filed 08/31/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 11 and 20, closest prior art Kurata et al. US 20180143025 A1 (hereinafter Kurata), non-patent literature Tastan et al. “Leveraging Human Behavior Models to Predict Paths in Indoor Environments” (hereinafter Tastan), and Yang et al. KR 20150131934 A (hereinafter Yang) taken either individually or in combination with prior art of record fails to teach the claimed invention as a whole.
Hereinafter, claim language as filed on 05/31/2020 is indicated by bold text.
Kurata discloses: A method [Kurata, Para. 6], comprising: receiving user information comprising motion information associated with a group of users in a built environment [Kurata, Para. 49] and user preference information associated with a group of events hosted in the built environment; [Kurata, Para. 25-27, Para. 74, Para. 81] receiving layout information associated with the built environment [Kurata, Para. 50, Para. 54]; receiving schedule information associated with the group of events [Kurata, Para. 74, Para. 80-81]; predicting an event-specific action associated with each user of the group of users in the built environment [Kurata, Para. 28, Para. 51, Para. 140]. Kurata also discloses:  selecting, [Kurata, Para. 51, Para. 115]; and controlling one or more display devices to display the generated one or more navigation suggestions [Kurata, Para. 43, Para. 115]. Kurata also discloses: A non-transitory computer-readable storage medium configured to store instructions [Kurata, Para. 156] and a system, comprising: a processor [Kurata, Para. 156].
Kurata does not explicitly disclose: predicting an event-specific action associated with each user of the group of users in the built environment based on the received user information, the received layout information, the received schedule information. Kurata also does not explicitly disclose: predicting, for each user of the group of users, a path for navigation towards a first event location associated with one of the group of events based on the predicted event-specific action of each user of the group of users and historical movement information of the group of users inside the built environment.  
Tastan discloses: receiving user information comprising motion information associated with a group of users in a built environment [Tastan, Page 321; Section 4 “Data Collection”, Page 323; Para. 2] and receiving layout information associated with the built environment [Tastan, Page 324; Section 6 “Path Prediction”]. Tastan also discloses: predicting an event-specific action associated with each user of the group of users in the built environment [Tastan, Page. 329; Section 8 “Discussion”; Para. 3]. predicting, for each user of the group of users, a path for navigation towards a [Tastan, Page 324; Section 6 “Path Prediction”].
Tastan does not explicitly disclose: receiving user information comprising user preference information associated with a group of events hosted in the built environment or receiving schedule information associated with the group of events. Tastan also does not explicitly disclose predicting an event-specific action associated with each user of the group of users in the built environment based on the received user information, the received layout information, the received schedule information; predicting, for each user of the group of users, a path for navigation towards a first event location associated with one of the group of events based on the predicted event-specific action of each user of the group of users and historical movement information of the group of users inside the built environment.
Yang discloses: A method [Yang, Para. 16, Para. 17, Para. 20], comprising: receiving user information comprising motion information [Yang, Para. 62] associated with a group of users [Yang, Para. 134-136] in a built environment [Yang, Para. 112] and receiving layout information associated with the built environment [Yang, Para. 315]; predicting, for each user of the group of users, a path for navigation towards a [Yang, Para. 141, Para. 152, Para. 250, Para. 258] based on historical movement information of the group of users inside the built environment; [Yang, Para. 397, Para. 399, Para. 126-131]
Yang does not explicitly disclose: predicting an event-specific action associated with each user of the group of users in the built environment based on the received user information, the received layout information, the received schedule information; or predicting, for each user of the group of users, a path for navigation towards a first event location associated with one of the group of events based on the predicted event-specific action of each user of the group of users.
based on the received user information, the received layout information, the received schedule information; predicting, for each user of the group of users, a path for navigation towards a first event location associated with one of the group of events based on the predicted event-specific action of each user of the group of users. Additionally, Kurata, Tastan, and Yang fail to disclose and/or teach: selecting, from the predicted paths for the group of users, one or more paths as one or more optimal options for navigation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vaughn et al. US 20170372223 A1 discloses a method comprising receiving user information comprising motion information associated with a group of users in a built environment and user preference information associated with an event hosted in the built environment; receiving layout information associated with the built environment; receiving schedule information associated with the group of events. Vaughn also discloses: selecting one or more paths as one or more optimal options for navigation towards a location; generating one or more navigation suggestions based on the selected one or more paths; and controlling one or more display devices to display the generated one or more navigation suggestions. Vaughn also discloses: a non-transitory computer-readable storage medium configured to store instructions and a system comprising a processor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA ANTONIA SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668